Case 8:18-cv-01107-SCB-TGW Document 19 Filed 01/22/19 Page 1 of 1 PageID 63




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

THOMAS HOKE,

   Plaintiff,                                     CASE NO.: 8:18-CV-01107-SCB-TGW

-vs-

NAVIENT SOLUTIONS, LLC,

   Defendant.
                                       /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       COME NOW the Plaintiff, Thomas Hoke, and the Defendant, Navient Solutions, LLC,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against the Defendant in the above styled action,

with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

       Respectfully submitted this 22nd day of January, 2019.



/s/Frank H. Kerney, III, Esquire                  /s/Michael Schuette, Esquire
Frank H. Kerney, III, Esquire                     Michael Schuette, Esquire
Florida Bar #: 88672                              Florida Bar #: 106181
Morgan & Morgan, Tampa, P.A.                      Sessions, Fishman, Nathan & Israel, L.L.C.
One Tampa City Center                             3350 Buschwood Park Drive, Ste. 195
201 North Franklin Street, 7th Floor              Tampa, FL 33618
Tampa, FL 33602                                   Telephone: (813) 890-2472
Telephone: (813) 223-5505                         Facsimile: (866) 466-3140
Facsimile: (813) 223-5402                         mschuette@sessions.legal
fkerney@forthepeople.com                          cmclaurin@sessions.legal
snazario@forthepeople.com                         Counsel for Defendant
Counsel for Plaintiff
